USDC IN/ND case 3:19-cv-00339-RLM-MGG document 10 filed 08/10/20 page 1 of 5


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 JERRY D. HARDMAN,

             Plaintiff,

                   v.                      CAUSE NO. 3:19-CV-339-RLM-MGG

 WILLIAM R. HYATTE, et al.,

             Defendants.

                               OPINION AND ORDER

      Jerry D. Hardman, a prisoner without a lawyer, filed a complaint under 42

U.S.C. § 1983 against thirteen defendants because his recreation privileges were

restricted while he was housed at the Miami Correctional Facility. The court

screened the complaint and decided that it didn’t state a claim because Mr.

Hardman didn’t have a constitutional right to participate in the prison’s

recreational activities. The court gave him a chance to file an amended

complaint. He has now done so.

      Pursuant to 28 U.S.C. § 1915A, the court must review the amended

complaint and dismiss it if the action is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief against a

defendant who is immune from such relief. The court applies the same standard

as when deciding a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6). Lagerstrom v. Kingston, 463 F.3d 621, 624 (7th Cir. 2006). To survive

dismissal, a complaint must state a claim for relief that is plausible on its face.

Bissessur v. Indiana Univ. Bd. of Trs., 581 F.3d 599, 602-03 (7th Cir. 2009). “A
USDC IN/ND case 3:19-cv-00339-RLM-MGG document 10 filed 08/10/20 page 2 of 5


claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. at 603. Nevertheless, a pro se complaint must be

liberally construed “however inartfully pleaded.” Erickson v. Pardus, 551 U.S.

89, 94 (2007) (quotation marks and citations omitted).

      In his amended complaint, Mr. Hardman is suing the same thirteen

defendants he named in his original complaint and alleges his Eighth

Amendment right to be free from cruel and unusual punishment was violated

because prison officials restricted his access to recreation. He also asserts his

restricted access to recreation violated prison policy. In particular, he says he

was restricted to indoor recreation and was denied all outdoor recreation

between October 8, 2018, and December 11, 2018. At one point in his amended

complaint, Mr. Hardman also seems to suggest that he was denied indoor

recreation because his “recreational abilities were forfeited from receiving indoor

recreation” during this same time period; these are the same allegations that Mr.

Hardman set forth in his original complaint. The court screened his original

complaint and found these allegations were insufficient to state an Eighth

Amendment claim and his alleged violations of prison policies entailed state law

violations that couldn’t be remedied in federal court. The court reasoned:

      The Eighth Amendment prohibits conditions of confinement that
      deny inmates “the minimal civilized measure of life’s necessities.”
      Townsend v. Fuchs, 522 F.3d 765, 773 (7th Cir. 2008). However,
      “the Constitution does not mandate comfortable prisons,” and
      conditions that may seem “restrictive” or “even harsh” are “part of
      the penalty that criminal offenders pay for their offenses against
      society.” Rhodes v. Chapman, 452 U.S. 337, 347-349 (1981). While
      the nature of the restrictions imposed upon Mr. Hardman aren’t

                                        2
USDC IN/ND case 3:19-cv-00339-RLM-MGG document 10 filed 08/10/20 page 3 of 5


         entirely clear, he doesn’t seem to allege that he was deprived of all
         physical activity. A total lack of exercise would state a claim when
         “movement is denied and muscles are allowed to atrophy,” French
         v. Owens, 777 F.2d 1250, 1255 (7th Cir. 1985), but the denial of
         “desirable, entertaining diversions . . . [do] not raise a constitutional
         issue,” Harris v. Fleming, 839 F.2d 1232, 1236 (7th Cir. 1988).

               Recreation and the ability to obtain physical exercise
               have been properly recognized as important human
               needs. See, e.g., Davenport v. DeRobertis, 844 F.2d
               1310, 1315–16 (7th Cir.1988). However, there is no
               constitutional right to a specific form of recreation.
               Rather, only the objective harm that can result from a
               significant deprivation of movement implicates the
               Eighth Amendment. French v. Owens, 777 F.2d 1250,
               1255 (7th Cir.1985) (the Eighth Amendment is
               implicated where a denial of exercise causes the
               muscles to atrophy and threatens the health of the
               individual).

         Douglas v. DeBruyn, 936 F. Supp. 572, 578 (S.D. Ind. 1996). So an
         allegation that Mr. Hardman was denied access to recreation time
         does not state a claim on which relief can be granted. That the
         restrictions placed on Mr. Hardman violated the prison’s policy does
         not state a claim on which relief can be granted in federal court.
         Scott v. Edinburg, 346 F.3d 752, 760 (7th Cir. 2003) (“However, 42
         U.S.C. § 1983 protects plaintiffs from constitutional violations, not
         violations of state laws or, in this case, departmental regulations
         and police practices.”).

(Id. at 2-3.) Mr. Hardman can’t proceed on his alleged Eighth Amendment

claim.

         Mr. Hardman’s amended complaint, appears to assert an equal protection

claim because he believes he should have been “equally protected against any

cruel and unusual punishment that all other offenders [were not] being

subject[ed] to” and the “punishment he received while housed in the restrictive

housing unit wasn’t the treatment that other offenders were forced to survive

under.” Because Mr. Hardman doesn’t suggest that the defendants targeted him



                                            3
USDC IN/ND case 3:19-cv-00339-RLM-MGG document 10 filed 08/10/20 page 4 of 5


due to his membership in a suspect class, rational basis review applies. See

Flynn v. Thatcher, 819 F.3d 990, 991 (7th Cir. 2016). “Prison classifications are

presumed to be rational and will be upheld if any justification for them can be

conceived.” Id. To uphold governmental conduct under rational basis review, the

court “need only find a reasonably conceivable state of facts that could provide

a rational basis for the classification.” Indiana Petroleum Marketers &

Convenience Store Ass’n v. Cook, 808 F.3d 318, 322 (7th Cir. 2015).

      Mr. Hardman says Investigator Charles Whelan and the prison’s

Department of Internal Investigations placed him in the restrictive housing unit.

(ECF 7 at 3.) He says Investigator McGee also told him that his phone and Jpay

account access had been suspended and a memo was placed in the control room

of the unit stating that he couldn’t use his phone or access his Jpay account,

and he was restricted to indoor recreation. (Id.) While Mr. Hardman claims these

actions were taken for “unknown reasons” the facts in this case indicate he was

the subject of an internal prison investigation. As a result, there was a rational

basis for limiting his access to his phone, Jpay account, and recreation, and

classifying him differently than other inmates in the restrictive housing unit.

Therefore, he can’t proceed on his alleged Equal Protection claim.

      A court ordinarily should afford a pro se litigant an opportunity to cure his

defective pleadings. Abu-Shawish v. United States, 898 F.3d 726, 738 (7th Cir.

2018); Luevano v. Wal-Mart, 722 F.3d 1014 (7th Cir. 2013). But the court isn’t

required to grant leave to amend if amendment would be futile. Hukic v. Aurora

Loan Servs., 588 F.3d 420, 432 (7th Cir. 2009) (“[C]ourts have broad discretion



                                        4
USDC IN/ND case 3:19-cv-00339-RLM-MGG document 10 filed 08/10/20 page 5 of 5


to deny leave to amend where . . . the amendment would be futile.”). This

complaint represents Mr. Hardman’s second attempt to state his claims, and the

court previously pointed out the problems with his original complaint in a

detailed screening order. The amended complaint suffers from the same basic

deficiencies as the original. And his alleged equal protection claim is also

defective. Under these circumstances, the court finds no basis to conclude that,

if given another opportunity, Mr. Hardman could state a viable claim, consistent

with the allegations he has already made.

      For these reasons, the court:

      (1) GRANTS Plaintiff’s motion titled “Motion for the Court to Conduct

Screening of Amended Complaint” (ECF 8);

      (2) DISMISSES this case pursuant to 28 U.S.C. § 1915A because the

amended complaint does not state a claim; and

      (3) DIRECTS the clerk to close the case.

      SO ORDERED on August 10, 2020

                                            s/ Robert L. Miller, Jr.
                                            JUDGE
                                            UNITED STATES DISTRICT COURT




                                       5
